Citation Nr: 9924610	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left hamstring pain, a 
left ankle disorder, left heel bursitis, and a bilateral foot 
disorder, each claimed as secondary to the veteran's service-
connected status post right knee medial meniscectomy with 
degenerative joint disease, status post total knee 
replacement.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1957 to October 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The case returns to the Board following a remand to the RO in 
September 1998.  

In a December 1998 decision on remand, the RO granted 
secondary service connection for a left knee disability, 
right hamstring pain, and chronic low back pain.  
Accordingly, those issues are not now before the Board on 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
claimed disorders of the left hamstring, left heel, or 
bilateral feet that the veteran may have and the service-
connected right knee disability.  

3.  There is no competent medical evidence of a nexus between 
the degenerative joint disease of the left ankle and the 
service-connected right knee disability.     


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
left hamstring pain, a left ankle disorder, left heel 
bursitis, and a bilateral foot disorder, each claimed as 
secondary to the veteran's service-connected status post 
right knee medial meniscectomy with degenerative joint 
disease, status post total knee replacement, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO established service connection for status post right 
knee medial meniscectomy in an April 1987 rating decision.  
In a December 1994 rating decision, the RO recharacterized 
the disability to include degenerative joint disease.  In an 
August 1996 rating decision, the RO again recharacterized the 
disability to reflect the veteran's right total knee 
replacement surgery.  

The report of the April 1987 VA examination reveals physical 
findings related to the feet and the left leg.  No 
abnormalities were found at that time.  The April 1990 VA 
examination was negative for complaints or findings related 
to the feet, left hamstring, left ankle, or left heel.  

VA outpatient notes dated in June 1994 indicated that the 
veteran complained of left heel pain with ambulation.  It was 
noted that the veteran favored the right knee.  There was 
strain placed on the left heel that caused pain on the heel 
with weight bearing.  The assessment was alteration in 
comfort related to left heel pain.  He was to place moleskin 
on the left heel for comfort.  He used ibuprofen.  

On the August 1994 VA disability evaluation form, the veteran 
listed complaints including bad pain in the left heel, 
probably from shifting weight from the right leg to the left 
heel.  Range of motion of the left leg was normal.  No other 
pertinent physical findings were recorded.   

In July 1996, the veteran submitted a claim for service 
connection for a left hamstring disorder, a left ankle 
disorder, left heel bursitis, and a bilateral foot disorder, 
among other claims, each claimed related to the service-
connected right knee disability.    

In September 1996, the veteran was afforded a VA orthopedic 
examination.  Subjective complaints included left ankle pain 
for two years, which he believed was related to excessive 
much weight bearing on the left foot due to the right knee 
disability.  He also complained of hamstring muscle 
tenderness for at least one year.  Examination of the feet 
was essentially normal with no tenderness to palpation.  
There was no inflammation of the left ankle.  There was no 
clinical evidence of a bursitis.  Examination of the muscles 
was negative, though there was left hip joint tenderness.  
The examiner commented that the veteran's gait was not 
normal, that he had been placing too much weight on the left 
foot.  X-rays of the left ankle showed mild degenerative 
disease.  X-rays of the feet were negative for abnormality.  
The diagnosis was chronic left ankle pain without evidence of 
inflammation, cause unknown.  The examiner commented that the 
hamstring pain was probably secondary to the left hip joint 
pain rather than actual muscle pain.    

In December 1996, the RO denied secondary service connection 
each of the above-listed disorders.  The veteran timely 
appealed that decision.  

In his February 1997 substantive appeal, the veteran denied 
that the hip was a source of hamstring pain.  The shoes worn 
before the right knee surgery showed wear on both shoes, but 
the left heel was worn out.  The shoes worn since the surgery 
showed wear on the left heel only.  A VA doctor told him that 
his left heel pain was bursitis from carrying weight on the 
heel.  He suggested soft soles in the shoes to lessen the 
effect.  Several months after he quit work, the veteran 
discovered that he had lost the callus from his left heel.  
The veteran offered substantially similar assertions in 
statements dated in March and April 1997.     

A VA examination performed in February 1997 did not address 
the disorders claimed as secondary to the service-connected 
right knee disability.  

In April 1997, the veteran testified at a personal hearing.  
His testimony largely concerned the manifestations of the 
service-connected right knee disability.  Generally, the 
problems with the right knee disability made his other 
physical problems worse.  Before the right knee surgery, a VA 
doctor told him that he had bursitis in the left heel from 
shifting his weight.  At that time, he worked as a security 
guard and stood a lot.  After the surgery and the physical 
therapy, the veteran started walking for exercise and the 
secondary effects from the right knee became very strong.    

Pursuant to the Board's remand, the veteran was afforded a VA 
fee-basis orthopedic examination in November 1998.  On 
examination, left foot strength was 5/5 throughout.  There 
was no pain on palpation of the left foot, the heel or the 
Achilles tendon.  X-rays of the feet showed minor 
degenerative changes in the right and left great toes.  X-
rays of the left ankle showed moderate degenerative changes.  
The impression included probable degenerative joint disease 
of the ankles.  The examiner opined that the claimed heel, 
feet, and left hamstring disorders were not related to the 
right knee disability.  In March 1999, the RO received an 
addendum to the VA examination report.  The examiner 
clarified her opinion that the claimed conditions could be 
aggravated by the veteran's work history and aging.  She did 
not feel that the disorders of the feet, left heel, or left 
hamstring were related in any way to the right knee.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  A disability is service connected if it 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).  In those circumstances, compensation is allowable 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  In 
the context of secondary service connection, the law medical 
evidence of a current disorder, a service-connected 
disability, and medical evidence of a nexus, either causation 
or aggravation, between the current disorder and the service-
connected disability.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Considering the evidence of record, the Board finds that the 
veteran's claim for secondary service connection for 
disorders of the left hamstring, left ankle, left heel, and 
bilateral feet is not well grounded.  First, the Board 
observes that there is no medical evidence showing a current 
diagnosis of a chronic left hamstring, left heel, or 
bilateral foot disorder.  A claim cannot be well grounded if 
there is no present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  With respect to the left heel, VA 
outpatient notes show evaluation of left heel pain in June 
1994.  However, there is no diagnosis of a chronic left heel 
disability.  Moreover, the subsequent medical evidence fails 
to reveal such a diagnosis.  The Board acknowledges that the 
veteran testified that a VA doctor told him he had bursitis 
of the heel.  However, this statement does not constitute 
competent medical evidence.  "[T]he connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette, 8 
Vet. App. at 77.

A review of the evidence does reveals diagnosis of 
degenerative joint disease of the left ankle confirmed X-ray 
evidence.  However, there is no competent medical evidence 
showing a relationship between the degenerative joint disease 
of the left ankle and the service-connected right knee 
disability.  In fact, the November 1998 VA examiner 
specifically found no relationship between any of the claimed 
disorders and the service-connected right knee.  The 
veteran's personal lay opinion as to the causative or 
aggravating effect of the right knee disability on other 
parts of the body is not competent medical evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for disorders of the left hamstring, left ankle, 
left heel, and bilateral feet.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for these disorders, he should submit competent 
medical evidence showing that he is current diagnosed as 
having a chronic disorder that is in some way related to the 
service-connected right knee disability.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80. 
     

ORDER

Entitlement to service connection for left hamstring pain, a 
left ankle disorder, left heel bursitis, and a bilateral foot 
disorder, each claimed as secondary to the veteran's service-
connected status post right knee medial meniscectomy with 
degenerative joint disease, status post total knee 
replacement, is denied.     



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

